Citation Nr: 1633383	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  09-21 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a depressive disorder, not otherwise specified.

2.  Entitlement to an initial compensable rating for a scar of the abdomen, residuals of myomectomy.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices in San Juan, Puerto Rico and Louisville, Kentucky in November 2008 and May 2009.  

The Board previously remanded the issue of entitlement to an initial rating in excess of 10 percent for a depressive disorder for additional development, and it now returns to the Board for further review. 

In April 2011, the issue of entitlement to a compensable rating for a scar of the abdomen was remanded by the Board for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  In May 2013, the Veteran responded by submitting a timely VA Form 9, which limited her appeal to the following issues: "no appeal."  The Board, however, notes that the Veteran is representing herself and the record indicates that she contacted the Louisville Regional Office (RO) to request a VA Form 9 after receiving the April 2013 SOC.  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  As this duty has been interpreted to extend to giving a sympathetic reading to all pro se pleadings of record, the Board finds that the issue of entitlement to a compensable rating for a scar of the abdomen has been perfected and is now before the Board. See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The issue of entitlement to special monthly compensation for anatomical or loss of use of a creative organ has been raised by the record in a June 17, 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. Prior to March 25, 2016, the evidence of record more closely reflects that the Veteran's depressive disorder caused no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2. On and after March 25, 2016, the competent evidence of record more closely reflects mild or transient symptoms of depression that decrease work efficiency or social impairment, during periods of significant stress. 

3. The Veteran's scar of her abdomen due to her myomectomy is not located on her head, face or neck.  The scar is superficial, stable, not painful, and covers an area measuring 10 square centimeters.


CONCLUSIONS OF LAW

1. Prior to March 25, 2016, the criteria for an evaluation 30 percent, but not in excess of 30 percent, for a depressive disorder were met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434 (2015).

2. On and after March 25, 2016, the criteria for an evaluation in excess of 10 percent for a depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, 4.125, 4.126, 4.130, DC 9434 (2015).

3. The criteria for an initial compensable rating for her scar of the abdomen, residuals of myomectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002-2014); 38 C.F.R. § 4.118, DCs 7801-7805 (2007-2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  The Veteran was provided with the relevant notice and information in letters dated in May and July 2008, prior to the initial adjudication of the issues on appeal. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  As the issues on appeal involve entitlement to higher initial ratings, VCAA notice obligations were fully satisfied once service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record here does not show, nor has it been contended that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).  The Board finds that the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's VA medical records, including treatment records from the Lexington VA Medical Center (VAMC), have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the Veteran's abdominal scar and her depressive disorder; document and consider the relevant medical facts and principles; and record the relevant findings the Veteran's condition.  The examinations include pertinent clinical findings and discuss the impacts on the Veteran's employment and daily life.  The Board finds that these evaluations were sufficiently detailed to allow for an evaluation of the disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Pursuant to the April 2011 Board remand, a VA psychiatric examination was completed in March 2016 and has been associated with the record.  Therefore, there has been substantial compliance with the Board's prior remand directives, and there is no prejudice in deciding the above-referenced issues on the merits.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claims, and to respond to VA notices.  The Veteran has not indicated any worsening of her depressive disorder or her abdominal scar since her most recent VA evaluation of these conditions, and no outstanding, relevant evidence has been identified.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Ratings Law and Regulations, Generally

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods, or "staged ratings" based on the facts found during the appeal period.  See id.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.
The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Increased Rating for Depression

The Veteran asserts that her service-connected psychiatric disability warrants a higher rating than her currently assigned 10 percent rating due to the psychological suffering caused by her in-service myomectomy and the residuals of this procedure, including the resulting scar.  Service connection for depressive disorder, not otherwise specified was granted by the November 2008 rating decision on appeal, and an initial 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.130, DC 9499-9434 (2015).  Major depressive disorder and unspecified depressive disorder are recorded at DCs 9434 and 9435 of 38 C.F.R. § 4.130.  All mental disorders are evaluated pursuant to 38 C.F.R. § 4.130 under the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130.  

The General Rating Formula provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9434.

A 50 percent rating is assigned when a depressive disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent rating is assigned when a depressive disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for a depressive disorder that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, along with the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

In determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In June 2008, the Veteran stated "as you can see from the medical records, my pain is chronic.  I could [not] have children or carry them to term [after my surgery].  This completely ruined my life.  The pain is horrible.  The military let me suffer for years and expected me to perform my duties.  I am depressed all the time, never can do the things everyone else is doing.  The job I have now is very hard, but I have to work if I want to eat.  I hope you can make up for the years I lost.  I may need further surgery down the road.  I had to suffer for over 10 years, because no one said or did anything but tell me to take Motrin." 

In August 2008, she stated that her depression was the result of looking at her scar from her operation.  "My depression comes from looking at this big scar that was left that the doctor said would be a bikini scar.  I still look like I'm five months pregnant.  You based your decision on the pain I had to go through because no one knew anything [about my condition]."

In October 2008, the Veteran was given a VA mental evaluation that, in part, attempted to evaluate the severity of her psychiatric disability.  The examiner reviewed the claims file and interviewed the Veteran.  Regarding her current social and family relationships, it was noted that the Veteran had one daughter with whom she does not speak.  She said her daughter is very disrespectful and makes poor choices.  The Veteran, however, reported having many friends.  She said she goes to church, bingo, and shopping, and she reported enjoying activities such as sleeping and listening to music.  She stated that she was doing "okay" being single and that she didn't have too many complaints. 

While the Veteran displayed some psychiatric symptoms, she was not treating for these symptoms, either through therapy or medication.  She reported some symptoms of depression during the past year.  She had lost interest in things she used to enjoy such as amusement parks or any activity that requires a lot of walking or lifting.  She stated that she used to cut the grass and wash her car after a full day of work, but recently she hadn't felt the energy to do so.  She also indicated that she felt slowed down and stuck in a fog sometimes at work.  Her appetite and weight was noted to fluctuate and her attention and concentration were variable.  Her energy was reported to be low and had been for a long time, especially the previous five years.  She denied symptoms of agitation and reported self-esteem that was "pretty good." Thoughts of dying or of suicidal ideation were denied.

She reported that she may have had problems with depression, during her military service.  She said she remembers not wanting to pick her daughter up, and that she may have had postpartum depression in 1983.  She said she didn't receive treatment for these symptoms and denied other psychiatric symptoms at that time. She reported difficulty losing weight following her daughter's birth and that she feels depressed because she said she looks like she is still pregnant.   

The examiner diagnosed mild depressive disorder, NOS and stated that the Veteran did not meet the DSM-IV criteria for major depressive disorder; however, her psychological test results indicated that she was experiencing mild depressive symptoms.  The examiner stated that her depressive symptoms were related to her chronic pain and her opinion of her changed body shape following the myomectomy for uterine fibroids.  Despite this diagnosis, the examiner noted that the Veteran was continuing to work at her job at Toyota, that she continues to have friends, and she continues to perform leisure activities.  Due to her reduced energy and her reduced ability to perform physical activities, the examiner noted that her depressive symptoms were impacting her functioning only to a mild degree.  The examiner opined that the Veteran's symptoms caused occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning, such as routine behavior, self-care, and normal conversation.  The examiner stated that mild problems at work and at home due to her symptoms of decreased energy.  The examiner stated that her symptoms would not cause reduced reliability and productivity.  

Subsequent to this examination, the Veteran was granted service connection for a depressive disorder, not otherwise specified and was assigned a 10 percent rating.  The Veteran submitted a notice of disagreement stating, "This is not acceptable.  For 13 years, I have not been able to have any more children.  The pain I have to live with every day... What happens if I have to lose my uterus? That's a major part of my body."  She indicated that the thought of not having children again was hard to deal with and that her condition warranted an evaluation in excess of 10 percent. 

In her January 2009 VA Form 9, the Veteran argued that she deserved 75 percent disability due to her condition.  She stated that her condition affects her mind because she always feels like she is pregnant and that she constantly worries about her uterine fibroids growing back.  

In April 2013, the Veteran indicated that she did not desire to have a new examination regarding her psychiatric disability.  She stated that she previously saw a VA psychiatrist and that she didn't need to keep getting the same exam. 

In March 2016, however, the Veteran did report for a follow up examination.  Regarding her social life, the Veteran reported that she was still estranged from her daughter and that she was only in touch with her siblings on occasion.  She indicated that her mother had passed away in December 2015 and they had been close.  She stated that she was not dating anyone and had not been in a relationship since 2013, but she spends time with girlfriends and people at work.  She reported having fun watching TV and that she has some favorite shows.  Regarding her work, she has been working full time as a production line worker and had only missed two days of work in the past 12 months for "vacation" after a car wreck.  She has been at the same workplace for 15 years; however, she did get written up in November 2015 when she and a co-worker "got into it." 

The 2016 examiner noted that the Veteran had no inpatient or outpatient therapy since 2008 and had taken no medication for her condition.  To manage her moods, described as mild changes such as ups and downs, the Veteran reported that she would shop on the internet or drink alcohol.  She also reported doing "a lot of praying" and that she attends church regularly.  

The 2016 examiner reported that the Veteran's appearance and hygiene were adequate, and that she was oriented to all spheres.  Her speech was normal in rate and rhythm.  Her mood was moderately dysphoric with congruent affect.  She denied any history of suicidal or homicidal behavior or ideation.  Her thought processes were described as linear and there was no evidence of a thought disorder.  Her attention and memory appeared intact.  The Veteran denied current symptoms of depression or anxiety.  She reported herself to be "a pretty happy go lucky person most of the time. The workload gets me down sometimes, [so] I'll take a day off, go down to [the casino] and take mind off work, do something different."  The examiner indicated that she demonstrated functioning within normal limits in all respects.  The Veteran also reported occasionally spending more than she should, but not to the point that it has been harmful.  She reported no problems with her temper. 

The examiner stated that the Veteran did not report any clinically diagnosable symptoms at the current time, and that she displayed a well-rounded lifestyle in which she works full time.  When asked about her prior "depression" over the scar on her abdomen and depression due to her uterine fibroid issues the Veteran reported, "I'm OK with my body now, I got over that, but I wish I got my stomach back down."  The examiner opined that her mild symptoms reported on the previous examination had resolved.  

After reviewing the evidence of record, the Board finds that staged ratings are warranted for the period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 30 percent evaluation, but not greater than 30 percent, is warranted for the Veteran's depressive disorder prior to March 25, 2016, and as of March 25, 2016, a 10 percent evaluation, but not higher than 10 percent, is warranted for her depressive disorder.  

Prior to her March 25, 2016 evaluation, the Veteran reported occasional occupational and social impairment due to her symptoms of depression.  During her 2008 examination, she reported periods of "low" energy that her reduced ability to perform physical activities due to her depression.  She also reported symptoms that included fluctuations in appetite and weight and deficits in her ability to concentrate.  The examiner opined that her symptoms caused occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to her mental disorder.  The examiner also opined that occupational impairment with reduced reliability and productivity was not demonstrated.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence indicates that the Veteran's symptoms of depression resulted in occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks prior to March 25, 2016.  

The evidence does not demonstrate that her depressive disorder resulted in occupational impairment with reduced reliability and productivity; occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total occupational or social impairment.  Prior to March 25, 2016, the Veteran participated in habitual social activities with her co-workers and friends including, attending church and playing bingo.  While the Veteran was estranged from her daughter, she indicated that she had many friends and that she was doing "okay" being single.  She did not report symptoms such as panic attacks, suicidal or homicidal ideation, difficulty understanding complex commands, impaired judgment, or difficulty establishing and maintaining effective relationships.  While the Veteran reported periods of feeling slowed down and stuck in a fog sometimes at work, the Veteran maintained employment at the same automobile manufacturer as a production line worker and kept excellent attendance habits.  Accordingly, the Board finds that a 30 percent evaluation, but not greater than 30 percent is warranted for the Veteran's depressive disorder prior to March 25, 2016.  38 C.F.R. §§ 3.102, 4.130, DC 9434 (2015).

On and after March 25, 2016, the Board finds that the evidence does not support a rating in excess of 10 percent for her depressive disorder.  The evidence of record indicates that as early as December 2012, the Veteran indicated that her 10 percent evaluation contemplated her current level of disability due to her depressive disorder.  A report from December 27, 2012 indicates that the Veteran stated that she had not attended a mental disorder examination because "she had already received her increase" and was only attempting to obtain "back pay."  The Board notes that the Veteran did not undergo any mental health evaluations between this period and March 25, 2016.  By the time the Veteran was evaluated in March 2016, the examiner indicated that the Veteran did not currently indicate any symptoms of a current psychiatric condition and that she did not report any clinically diagnosable symptoms at the current time.  When she was asked about her depressive symptoms related to the scar on her abdomen and depression due to her uterine fibroid issues she stated that she was "OK with [her] body now" and that she had "gotten over" her previous symptoms. 

To the extent that it would be argued that the Veteran's reported altercation with a co-worker in November 2015 indicates that her condition warrants a rating in excess of 10 percent for her depressive disorder, the Board notes that this altercation occurred prior to March 25, 2016.  Further, the evidence indicates that the Veteran's condition more closely reflects occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  While this altercation for which the Veteran was "written-up" indicates that the Veteran still may demonstrate some occupational or social functional limitations as a result of her depressive disorder, it was reported as a one-time occurrence that occurred at her long-time place of work during a period of agitation between two co-workers, which likely indicates the presence of "significant" stress.  Otherwise, the Veteran's reports indicate that she at most is experiencing mild or transient symptoms of depression, which are indicated by periods of reported online shopping or consumption of alcohol.  The examiner opined that based upon her presentation and her statements that her previous mild symptoms had resolved, which would match the Veteran's assertion that "she had gotten over her symptoms." Accordingly, the Board finds that the evidence does not support a rating in excess of 10 percent for her depressive disorder on and after March 25, 2016.  38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9434 (2015).

To the extent that the Veteran has indicated that she believes she should be compensated by the pain and suffering she felt during service and for many years prior to her claim for service connection, the Board must note that the rating assigned reflects the average impairment of earning capacity resulting from her disability since she filed her claim for service connection in 2008.  While the Board is sympathetic to the Veteran's account, her disability level while she was in the military and prior to her claim for service connection carries little weight compared to the evidence available regarding her level of disability during the appeal period.

A Compensable Rating for an Abdomen Scar, Residuals Myomectomy

The Veteran has also contended that a compensable rating is warranted for the scar she has on her abdomen that resulted from her in-service myomectomy.  The scar has been assigned a noncompensable rating under 38 C.F.R. § 4.118, DC 7805.  Under 38 C.F.R. § 4.118, scars not of the head, face, or neck are rated under Diagnostic Codes 7801 through 7805.

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, DCs 7800-7805.  The October 2008 revisions are only applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A Veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. § 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  Id.  In this case, the Veteran filed her initial claim for a scar in September 2008, but expressed disagreement with initial rating assigned in May 2009.  Based upon this disagreement after October 2008, the RO considered both criteria in the Veteran's claim; accordingly, the Board will also consider the criteria in effect prior to October 23, 2008 and the criteria in effect after October 23, 2008.

Prior to October 23, 2008, 38 C.F.R. § 4.118 DC 7801 provided that scars other than head, face, or neck, that were deep or that caused limitation of motion would be rated 10 percent disabling if the area exceeded 6 square inches or 39 sq. cm.  38 C.F.R. § 4.118, DC 7801 (2007).  A 20 percent evaluation was assigned if the area exceeded 12 square inches or 77 sq. cm.  Id.  If the area involved exceeded 72 square inches or 465 sq. cm. a 30 percent evaluation was assigned.  Id.  A 40 percent disability was warranted if the area exceeded 144 square inches or 929 sq. cm.  Id.  Under DC 7802 scars other than head, face, or neck that were superficial and did not cause limited motion but were 144 square inches (929 square centimeters) or greater would be evaluated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7802 (2007).  A note following the diagnostic code defined a superficial scar as one not associated with underlying soft tissue damage. 

DC 7803 provided a 10 percent rating for unstable, superficial scars and DC 7804 provided a 10 percent rating for superficial scars that were painful on examination.  38 C.F.R. § 4.118, DCs 7803 and 7804 (2007).  A note after the DC defined an unstable scar as one where there is frequent loss of covering of the skin over the scar and explains a superficial scar is one not associated with underlying soft tissue damage.  Finally, under DC 7805, scars were rated on the limitation of function of the affected area.  Id. 

Since October 23, 2008, DC 7801 has stated that a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying tissue damage.  Note (2) provides that a qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  38 C.F.R. § 4.118, DC 7801-7805 (2015).

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that is superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation. Ten percent is the only rating assignable under DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id.

Under DC 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800 through 7804 under an appropriate diagnostic code.  Id.

The Veteran has alleged that the scar she has on her abdomen, or Pfannenstiel ("bikini") scar, causes her emotional distress and warrants a compensable evaluation.  She has also indicated that she was told she would have a "bikini" scar, but she does not think that her scar is a bikini scar.  She has indicated that she expected that it would not be visible if she were wearing a bathing suit.   

The Veteran's scar was examined in September 2008.  The scar was described as a well-healed Pfannenstiel scar.  While it was noted that the Veteran was claiming that her scar was causing her depression, she did not report any symptoms relating to the scar itself.  The scar was described as being located on the low abdomen, just above the pubic area.  The scar was described as having a maximum width of .5 centimeters and a maximum length of 10 centimeters.  The total area of the scar is 5 square centimeters.  The examiner reported the following: there was no adherence to underlying tissue; the scar did not result in limitation of motion or loss of function; and there was no underlying soft tissue damage, skin ulceration or breakdown over the scar.  The examiner diagnosed a surgical scar of the abdomen without tenderness, adherence, or cosmetic consequence.  

Since the 2008 evaluation, no evidence has been provided by the Veteran indicating that the scar has changed in any way.  The Veteran in her June 2009 VA Form 9 reported that her scar was visible.  

The Board concludes that the weight of the evidence demonstrates that the criteria for an initial compensable rating for the scar on her abdomen have not been met under either rating criteria.  With regard to the rating criteria prior to October 23, 2008, the evidence has not demonstrated the scar to be "deep," meaning there was no underlying soft tissue damage, and it was not shown to cause limitation of motion; accordingly, a compensable rating under DC 7801 (2007) is not applicable. Further, the examiner indicated that the total area of the scar was 5 square centimeters and it is not located on the head, face, or neck.  Thus, a compensable rating under DC 7802 or DC 7800 is not available.  Finally, the Veteran's scar has never been described as unstable, where there is frequent loss of covering of the skin over the scar.  The Veteran has also never alleged that her scar is painful.    Therefore, a compensable rating under either DC 7803 or 7804 is not warranted.  

Further, the scar has not been shown to have any disabling effects that have not already been granted a separate rating.  To the extent that the Veteran asserts that her scar has caused her mental anguish and depression, the Board notes that these symptoms are already contemplated under her current rating for a depressive disorder, not otherwise specified.  Any additional separate rating assigned for these symptoms would constitute impermissible pyramiding.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Code 9434 (2015).  Accordingly, any additional separate rating under DC 7805 is also not warranted.  

With regard to the rating criteria in effect as of October 23, 2008, the Board notes that the evidence has not demonstrated the Veteran's scar is of the head, face, or neck.  The scar has not been shown to be related to underlying soft tissue damage, it has not been shown to cause limitation of motion, and its total area is 5 square centimeters.  Therefore, a compensable rating is not available under DC 7800, DC 7801, or DC 7802.  The evidence does not indicate and it has not been alleged that the scar is painful or unstable; therefore, a compensable evaluation under DC 7804 is not available.  Finally, as noted above, the scar has not been shown to have any disabling effects that have not already been granted a separate rating, and a new separate rating is not warranted under DC 7805.    

Therefore, for the above reasons, the Board finds that the evidence does not support the assignment of a rating in excess of 0 percent for her abdomen scar under either set of rating criteria.  The preponderance of the evidence is against this claim and it must be denied.  See 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has also considered whether the Veteran's claims should be remanded to be referred for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114. However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

In this case, the Board finds that remand for referral for extraschedular consideration is not warranted for either of the Veteran's claims.  The Board finds that the rating criteria contemplate the Veteran's abdominal scar claim.  The Veteran has not alleged any exceptional or unusual symptoms from her scar itself that have not been contemplated by the rating criteria.  The Board notes that the Veteran's distress regarding her scar has already been granted a separate evaluation under her grant of service connection for a depressive disorder, whose rating criteria also adequately contemplate the Veteran's reported symptoms of depression related to the scar that resulted from her in-service surgery.   

The Board also finds that the Veteran's overall symptoms of her a depressive disorder, not just those attributed to her abdominal scar, are contemplated by the rating schedule.  The Board notes that the Veteran's reported symptoms include: chronic pain, depression related to changed body shape, reduced energy, reduced ability to perform physical activities, emotional distance from family members, variable appetite and weight, and periodic difficulties with concentration.  Such symptoms are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  The regulations expressly consider many of these symptoms and further allow for other signs and symptoms of depression that may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code 9434 under the General Formula adequately contemplates all of the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, referral for the assignment of an extraschedular disability rating is not warranted.  See Thun, 22 Vet. App. at 114.

To the extent that her condition warrants an increased rating because she has lost the ability to have children due to her service-connected condition, the Board notes that only the Veteran's service connected depressive disorder and impairment related to her abdominal scar (not the underlying residual condition) are currently before the Board.  The Board notes that entitlement to special monthly compensation for anatomical or loss of use of a creative organ has been referred to the RO for initial adjudication.  Further, as the Veteran's psychiatric symptoms and any resulting functional impairment have been contemplated in her assigned rating for depression, these symptoms have been contemplated by the rating schedule. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Finally, there has been no assertion or evidence that the Veteran is unemployable due to her service-connected disabilities, and, in fact, the Veteran has consistently reported working at an automobile manufacturer as a production line worker during the period on appeal.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board finds that the rating criteria adequately contemplate the Veteran's symptoms for both disabilities on appeal, and referral for the assignment of extraschedular disability ratings in not warranted.


ORDER

Prior to March 25, 2016, an initial evaluation of 30 percent, but not greater than 30 percent, for depressive disorder, not otherwise specified is granted. 

On and after March 25, 2016, an initial evaluation in excess of 10 percent for depressive disorder, not otherwise specified is denied. 

Entitlement to an initial compensable rating for scar of the abdomen, residuals of myomectomy, is denied.

 
____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


